UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7445



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TERRY CHARLES JENKINS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   C. Weston Houck, Senior District
Judge. (CR-96-358; CA-00-3097)


Submitted:   January 27, 2005             Decided:   February 3, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Terry Charles Jenkins, Appellant Pro Se. Scott Newton Schools,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Terry    Charles    Jenkins      seeks   to    appeal   the   district

court’s order denying relief on his motion filed under 28 U.S.C.

§ 2255 (2000).           The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                      28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).               A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).                We have independently reviewed the

record    and    conclude       that   Jenkins    has   not    made    the   requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.             We dispense with oral argument because the

facts    and    legal    contentions      are    adequately     presented      in   the

materials       before    the    court    and    argument     would    not    aid   the

decisional process.



                                                                             DISMISSED




                                         - 2 -